          Case 3:20-cv-10628-MGM Document 27 Filed 07/28/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   WESTERN DIVISION

                                                  CIVIL ACTION NO.: 3:20-cv-10628-MGM

JEREMY HOLLINS,                             )
     Plaintiff                              )
                                            )
vs.                                         )
                                            )
THE CITY OF WEST SPRINGFIELD,               )
THOMAS SUDNICK, JOSEPH WOLOWICZ, )
JOSEPH CASEY, NATHAN O’BRIEN,               )
ADAM POLASTRY, RONALD                       )
CAMPURCIANI, JOHN/JANE DOES                 )
(Current or former employees of the City of )
West Springfield), and MASSACHUSETTS        )
INTERLOCAL INSURANCE ASSOCIATION, )
       Defendants                           )

                  L.R. 16.1 JOINT STATEMENT OF THE PARTIES AND
                  PROPOSED DISCOVERY AND PRETRIAL SCHEDULE

         The parties, having conferred through their counsel, submit the following Joint Statement

in accordance with Federal Rules of Civil Procedure 16, Local Rule 16.1(d) and the Court’s June

19, 2020 Notice of Scheduling Conference. The proposed dates reflect the ongoing COVID-19

pandemic and the anticipated logistical difficulties and delays that may occur in propounding

discovery materials and scheduling depositions. In the event that conditions improve, the parties

– by agreement – may seek leave of this Court to revisit and accelerate certain deadlines.

                         Timetable for Discovery and Motion Practice

  I.     Initial Disclosures: Initial disclosures required by Fed. R. Civ. P. 26(a)(1) must be

         completed by August 31, 2020.

 II.     Amendments to Pleadings: Any motion seeking leave to add new parties shall be

         sought as soon as an attorney reasonably can be expected to have become aware of the

         identity of the proposed new party, and shall conform to the service requirements


642519
          Case 3:20-cv-10628-MGM Document 27 Filed 07/28/20 Page 2 of 4

                                                                                                     2


         imposed by L.R. 15.1(b). Except for good cause shown, no motion to amend the

         pleadings to assert new claims or defenses may be filed after May 1, 2021 or the

         completion of non-expert discovery, whichever is later.

III.     Fact Discovery - Interim Deadlines

            a. Completion of non-expert discovery, including service of and responses to all

                written discovery (including requests for admissions) and non-expert depositions

                by June 4, 2021.

IV.      Case Management Conference: A case management conference should take place on

         June 14, 2021, or on a date set by the court.

 V.      Expert Discovery

            a. Disclosure

                     i. Plaintiff’s designation of trial expert(s) and disclosure of information

                        required by Fed. R. Civ. P. 26(a)(2) no later than July 21, 2021.

                    ii. Defendants’ designation of trial expert(s) and disclosure of information

                        required by Fed. R. Civ. P. 26(a)(2) no later than August 16, 2021.

            b. Depositions

                     i. Completion of expert depositions shall be concluded by October 15, 2021.

VI.      Dispositive Motions

                     i. Dispositive motion(s) shall be filed by January 7, 2022.

                    ii. Opposition(s) to disposition motion(s) shall be filed by February 7, 2022.

                   iii. Replies, if any shall be filed by February 18, 2022.

VII.     Discovery Motions

            a. The parties agree that discovery disputes and requests for guidance, which cannot

                be resolved after a reasonable effort to confer and reach a resolution has been


642519
           Case 3:20-cv-10628-MGM Document 27 Filed 07/28/20 Page 3 of 4

                                                                                                  3


                 made by the parties involved, shall be first submitted to the Court in letter form.

                 If the Court cannot resolve the matter without formal briefing, a briefing schedule

                 for the issue will be set.

VIII.     Certifications

          Pursuant to L.R. 16.1, the parties have discussed settlement and ADR with their

          respective clients.


 Respectfully submitted,

 THE PLAINTIFF,                                   THE DEFENDANT,
 JEREMY HOLLINS                                   THE CITY OF WEST SPRINGFIELD,
                                                  THOMAS SUDNICK, JOSEPH WOLOWICZ,
                                                  JOSEPH CASEY, NATHAN O’BRIEN, ADAM
                                                  POLASTRY AND RONALD CAMPURCIANI



 By /s/ Michael J. Grace                          By       /s/ Nancy Frankel Pelletier, Esq.
 Raipher D. Pellegrino, BBO # 560614              Nancy Frankel Pelletier, Esq., BBO # 544402
 E-mail: rdp@raipher.com                             Direct Fax (413) 452-0342
 265 State Street                                    npelletier@robinsondonovan.com
 Springfield, MA 01103
 Michael J. Grace, BBO # 205875                   By         /s/ Jeffrey J. Trapani, Esq.
 E-mail: mjg@raipher.com                          Jeffrey J. Trapani, Esq., BBO # 661094
 RAIPHER, P.C.                                        Direct Fax (413) 452-0389
 100 Cambridge Street, 14th Floor                     jtrapani@robinsondonovan.com
 Boston, MA 02114                                 Robinson Donovan, P.C.
 Tel. No.: (617) 904-7778                         1500 Main Street, Suite 1600
 Fax. No.: (857) 214-4801                         Springfield, Massachusetts 01115
                                                  Phone (413) 732-2301




 642519
          Case 3:20-cv-10628-MGM Document 27 Filed 07/28/20 Page 4 of 4

                                                                                                  4



                               CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this 28th day of
July 2020.

         Subscribed under the penalties of perjury.


                                              /s/ Nancy Frankel Pelletier, Esq.
                                              Nancy Frankel Pelletier, Esq.




642519
